Citation Nr: 1639864	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease and disc disease of the lumbosacral spine with Tarlov's cyst.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Board denied a higher rating for the Veteran's back disability.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a December 2012 joint motion for remand (JMR) and Court order, the case was remanded for compliance with instructions in the JMR. 

The Board remanded the case for additional development in June 2013 and again in June 2014. 

In October 2014, the RO granted service connection for radiculopathy of the left lower extremity associated with the low back disability and assigned a 10 percent evaluation, effective August 28, 2014.  The Veteran thereafter expressed his disagreement.

In May 2015 the Board found that because the question of the propriety of rating for the low back disability since December 2005 was before the Board, and because the criteria for rating spine disabilities require that consideration be given to any associated objective neurologic abnormalities, see 38 C.F.R. § 4.71a, the question of the correct rating for any such abnormality, including radiculopathy, since December 16, 2005, was also before the Board.

In May 2015 the Board denied entitlement to higher evaluations for the Veteran's low back disability and left lower extremity radiculopathy, and denied an effective date earlier than the one assigned for left lower extremity radiculopathy.

The Veteran appealed the May 2015 Board decision to the Court.  In April 2016 the Court granted a JMR vacating the May 2015 Board decision with respect to the issue of entitlement to a higher evaluation for a low back disability and remanded for further consideration.  The JMR stated that the issues of entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy, and entitlement to an effective date earlier than August 28, 2014, for the award of compensation for left lower extremity radiculopathy, were abandoned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran receives consistent care from VA; however, treatment records dated since October 2014 have not been obtained and associated with the claims file.  On remand attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since October 2014.  38 C.F.R. § 3.159 (2015).

In the April 2016 JMR identified above, the parties agreed that the VA examiner in October 2014 did not explain why it would be impossible to state exactly what degree of additional range of motion loss would be due to pain on use or during flare-ups.  The parties agreed, citing Jones v. Shinseki, that for an opinion containing a statement of inability to provide an opinion to be adequate, it must be clear that the inability to provide such an opinion is based upon all due diligence in seeking relevant medical information.  The parties further agreed that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  The parties to the JMR found that the examiner did not offer such an explanation and the Board did not explain why the examination would still be adequate despite the speculative opinion.  

Further review of the October 2014 examination reveals that it is not noted whether the range of motion results were active or passive ranges of motion.  

As the parties to the JMR agreed that the VA examiner in October 2014 did not provide an adequate statement as to why an opinion could not be provided and as the examination does not provide range of motion results in both passive and active motion, the Veteran must be afforded another VA medical examination.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010); Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since October 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his degenerative joint disease and disc disease of the lumbosacral spine with Tarlov's cyst disability.  The claims file and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  In particular,

a. The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so; and

b. The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his attorney should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

